DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action responds to the amendment and remarks filed by applicant on July 14, 2022, in response to the Office Action mailed on April 13, 2022. 

Claim Objections
Claims 1-9 are objected to because of the following informalities:  claim 1 filed on July 14, 2022 is presented with wrong status identifier. Claims 2-9 are also objected based on their dependence on the independent claims. Appropriate correction is required.


      Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
After a thorough review of the specification, Examiner has determined, applicant has not given sufficient guidance or direction to enable one skilled in the art to “unit”, to make or use the invention without undue experimentation. Applicant has not given sufficient reason what is meant by that term. Since applicant has not provided any objective criteria as to what is the term is, each user's understanding would be different and therefore not consistent. Examiner considered “MDU” as “MCU”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sharing mode unit” and “selecting unit”, “table size unit”, “invitation unit”  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).

Regarding Step 1
Claims 1-9 are directed toward a system (apparatus). Thus, all claims fall within one of the four statutory categories as required by Step 1. 

Regarding Step 2A [prong 1]
Claims 1-9 are directed toward the judicial exception of an abstract idea. 
Regarding independent claim1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
a sharing mode unit for allowing a user to select one or many sharing modes;
a restaurant selecting unit for allowing the user to select a restaurant, date
and time for a meal;
a table size unit for allowing the user to select a meal table size or the number
or the maximum number of people for the meal;
an invitation unit for allowing the user to propose a meal sharing invitation
based on and with the selected restaurant, date, time, sharing mode which are either of:
sharing a restaurant table only, 
sharing a restaurant table and meals, 
sharing a restaurant table, meals and bills,
sharing a restaurant table, meals, and paying bills by the user, or |
sharing a restaurant table and meals, and paying bills by the guests.
The Applicant's Specification titled “SYSTEM AND METHOD FOR SHARING DINNER TABLES” emphasizes the business need for managing sharing meal, “The share mode selecting unit 102 allows the user to select one or many share modes or methods, which include sharing a table, sharing meals, sharing bills, splitting bills, or their combinations, such as sharing a restaurant table with one or many guests only, sharing a restaurant table and meals with one or many guests, or sharing a restaurant table, meals and bills with one or many guests. In the sharing table only mode, the user will share a dinner table with the one or many guests, the user and the guests order their own food, and each party pay for themselves individually. In the sharing table and meals mode, the user and the guests sit at a single table, order their meals, and share their meals. In the sharing table, meals and bills mode, the users and the guests sit at a single table in a restaurant, and they share meals and bills or split bills” (specification [0042]), and further emphasize on resolving sharing meal. Thus, sharing meal according to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1 is directed to the abstract idea of sharing meal, which is considered certain methods of organizing human activity because the underlined claim limitations pertain to (i) mathematical calculations; and/or (ii) commercial/legal interactions. See MPEP §2106.04(a)(2).
Furthermore, Applicant's claims as recited above provide a business solution of sharing meal at a restaurant. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite processing of a transaction, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II)(B).
The dependent claims further limits the abstract ideas, such as dispatching invitation, proposing invitation, making reservation, allowing the user, identifying, obtaining current available seats, obtaining face beauty score, publishing, selecting or inputting, listing the open invitation, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1.

Regarding Step 2A [prong 2]
These claims fail to integrate the abstract idea into a practical application. These claims include the following additional elements which do not amount to a practical application: unit. However, from applicant’s specification it is not clear what unit is referred to. 
The “unit” recited above in pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware or software components.
which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, it is not clear if unit is referred to as software. Nothing in the Specification describes the specific operations recited in claim 1 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to sharing meal utilizing computer technology as a tool for solving a business problem. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to sharing meal by invitation to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
The dependent claims merely incorporate the additional elements recited above, and further limits the abstract idea of independent claim, but these features only serve to further limit the abstract idea of independent claim. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 1-9 do not amount to significantly more than the abstract idea. These claims do not include limitations that are sufficient to amount to significantly more than the abstract idea.
These claims merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of unit. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for computer elements. MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-9 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Allowable Subject Matter
Claims 1-9 are allowable over prior art of records. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687